DETAILED ACTION
This office action is in response to the amendment filed on 09/06/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “In contrast and in Masuda's there is no "zero voltage crossing on the primary switching arrangement" since only T2 and T4 must be sequenced together for the Step-up configuration (See FIG. 14 and paragraph 0113 of Masuda) on 1 period and T1 and T3 for the step-down configuration (See FIG. 2 and paragraph 0082 of Masuda) are sequenced on 1 period.” However, Masuda teaches said configuration in Figure 6 where the zero crossing is shown in the top graph and the losses shown in the bottom graph.
	Applicant argued that “In Uruno the circuit is not bidirectional (it uses a diode and not an IGBT so it cannot be bidirectional). Thus, the functioning of the circuit is completely different. Still further, the inductance in Uruno is coupled, which is not the case in present claims.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bidirectional”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and 7 recite “have zero voltage crossings”. Applicant in response of 09/09/2022 page 8 refers to Figure 33 for this limitation however, the figure mentions zero voltage switching. Therefore, it is unclear if it is zero voltage switching or zero voltage crossing. Also, the zero voltage crossing would be in the gate, drain source voltage or another place. For purposes of examination the limitations are going to be interpreted as either one of the options.
Claims 2-3, 5-6, 8-10, 12-14, 16 and 18-22 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12-14, 16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al. US 2008/0100273 in view of Masuda et al. US 2019/0267895.
	Regarding Claim 1,  Uruno teaches (Figures 1-4) A boost or buck power converter (Fig. 1) for converting an input primary power (at Vab) having an input primary voltage and an input primary current (at a and b) into an output secondary power (at Veb) having an output secondary voltage and an output secondary current (at e-b) or an input secondary power having the  input secondary voltage and an input secondary currentat least one: - primary switching arrangement (101-102, 105 and 110) comprising at least one primary switching unit (101 or 102) having a primary dynamical switching loss (losses for the switches); - secondary switching arrangement (103-104, 106 and 113) comprising at least one secondary switching unit (103-104) having a secondary dynamical switching loss (of the switches); and, - resonant unit (114-116, 109 and 119) connecting the at least one primary switching unit and the at least one secondary switching unit; the primary switching (101-102, 105 and 110) arrangement being connected to a primary terminal (a), a secondary terminal (e), and a common terminal (b); the secondary switching arrangement (103-104, 106 and 113) being connected to the secondary terminal and to the common terminal; and the primary switching arrangement being electrically connected to the secondary switching arrangement in a continuous current mode (Figs. 3-4) via the secondary terminal and the common terminal (e and b). (For Example; Par. 34 and 43-60)
	Uruno does not teach the primary dynamical switching loss being higher than the secondary dynamical switching loss; and wherein the primary switching arrangement must be turned on and the secondary switching arrangement must be turned off to always have zero voltage crossing on the primary switching arrangement. 
	Masuda teaches (Figures 1-13) said primary dynamical switching loss (T1 or T2) being higher (See fig. 6) than said secondary dynamical switching loss (T3 or T4); wherein the primary switching arrangement (T1 or T2) must be turned on and the secondary switching arrangement must be turned off (T3 or T4) to always have zero voltage crossing on the primary switching arrangement (see fig. 6). (For Example: Paragraphs 88, 95, 99 and 107) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Uruno to include said primary dynamical switching loss being higher than said secondary dynamical switching loss; and wherein the primary switching arrangement must be turned on and the secondary switching arrangement must be turned off to always have zero voltage crossing on the primary switching arrangement. as taught by Masuda to reduce switching losses in the system. 

	Regarding Claim 2, Uruno teaches (Figures 1-4)  wherein the resonant unit (114-116, 109 and 119) comprises at least one inductor and at least one capacitor (Fig. 1).  
	Regarding Claim 3,  Uruno teaches (Figures 1-4)  wherein the primary switching arrangement (101-102, 105 and 110) comprises at least a first primary switching unit and a second primary switching unit  (101-102) and/or wherein the secondary switching arrangement comprises at least a first secondary switching unit and a second secondary switching unit (103-104).  (For Example; Par. 34 and 43-60)
	Regarding Claim 5,  Uruno teaches (Figures 1-4) wherein the at least one primary switching unit (101 or 102) is a Gate Turn-OFF thyristor, Insulated-Gate Bipolar Transistor, Field Effect Transistor and/or Metal-Oxide-Semiconductor Field-Effect Transistor and/or the at least one secondary switching unit is a Field Effect Transistor and/or a Metal-Oxide-Semiconductor Field-Effect Transistor.  (For Example; Par. 34 and 43-60)
	Regarding Claim 6,  Uruno teaches (Figures 1-4)  wherein the primary terminal (a) is configured to connect a primary electrical component (e.g. a source) to the power converter;  the secondary terminal (e) is configured to connect a secondary electrical component (e.g. load) to the power converter; - and the common terminal (b)  is connected to the primary electrical component to the secondary electrical component. (For Example; Par. 34 and 43-60)
	Regarding Claim 7,  Uruno teaches (Figures 1-4) a boost or buck process  for converting an input primary power (at a) having an input primary voltage and an input primary current (at a) into an output secondary power (at e) having an output secondary voltagor an input secondary power having the input secondary voltagswitching arrangement being electrically connected to the secondary switching arrangement in a continuous current mode (Figs. 3-4) via the secondary terminal and the common terminal; and switching OFF of the at least one secondary switching unit  (of 103 or 104) when a voltage  (Vab) across the at least one primary switching unit (101 or 102)  reaches a predetermined ratio of the output secondary voltage (See fig. 2 in the first transitioning to buck mode the Vab voltage reaches the Veb voltage and changes to buck and the switches are turned off see fig. 3) or the output primary voltag
	Uruno does not teach the primary dynamical switching loss being higher than the secondary dynamical switching loss; and wherein the primary switching arrangement must be turned on and the secondary switching arrangement must be turned off to always have zero voltage crossing on the primary switching arrangement.	
	Masuda teaches (Figures 1-13) said primary dynamical switching loss (T1 or T2) being higher (See fig. 6) than said secondary dynamical switching loss (T3 or T4); wherein the primary switching arrangement (T1 or T2) must be turned on and the secondary switching arrangement must be turned off (T3 or T4) to always have zero voltage crossing on the primary switching arrangement (see fig. 6). (For Example: Paragraphs 88, 95, 99 and 107)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Uruno to include said primary dynamical switching loss being higher than said secondary dynamical switching loss; and wherein the primary switching arrangement must be turned on and the secondary switching arrangement must be turned off to always have zero voltage crossing on the primary switching arrangement, as taught by Masuda to reduce switching losses in the system. 
	Regarding Claim 9,  Uruno teaches (Figures 1-4) wherein the resonant unit (114-116, 109 and 119) comprises at least one inductor and at least one capacitor (see fig. 1) and the voltage across the at least one primary switching unit (10) is a voltage across the at least one capacitor (e.g. 109). (For Example; Par. 34 and 43-60)
	Regarding Claim 10,  Uruno teaches (Figures 1-4) wherein the at least one secondary switching unit (103 or 104) comprises an intrinsic characteristic controlling the time of the switching OFF step (parasitic resistances and impedances) and the intrinsic characteristic is a gate resistor of the at least one secondary switching unit (parasitic resistances at the gate of the secondary switching unit). (For Example; Par. 34 and 43-60)
	Regarding Claim 12,  Uruno teaches (Figures 1-4) the primary terminal (a) is configured to connect a primary electrical component (e.g. a source) to the power converter (fig. 1); the secondary terminal (e) is configured to connect a secondary electrical component (e.g. load) to the power converter; - the common terminal (b)  is connected to the primary electrical component to the secondary electrical component; and wherein the voltage across the at least one primary switching unit (101or 102) 
	Regarding Claim 13,  Uruno teaches (Figures 1-4) wherein the voltage across the at least one primary switching unit (101 or 102) reaches a voltage between the primary terminal (a) and the common terminal (b).  (For Example; Par. 34 and 43-60)
	Regarding Claim 14,  Uruno teaches (Figures 1-4) wherein a current of the resonant unit (114-116, 109 and 119) reaches a maximum resonant current (determined by the resonant unit).  (For Example; Par. 34 and 43-60)
	Regarding Claim 16,  Uruno teaches (Figures 1-4)  wherein the primary switching arrangement (101-102, 105 and 110) comprises at least a first primary switching unitor wherein the secondary switching arrangement comprises at least a first secondary switching unit and a second secondary switching unit (103-104).  (For Example; Par. 34 and 43-60)
		Regarding Claim 18,  Uruno teaches (Figures 1-4) wherein the at least one primary switching unit (101 or 102) is a Gate Turn-OFF thyristor, Insulated-Gate Bipolar Transistor, Field Effect Transistor and/or Metal-Oxide-Semiconductor Field-Effect Transistor and/or the at least one secondary switching unit is a Field Effect Transistor and/or a Metal-Oxide-Semiconductor Field-Effect Transistor.  (For Example; Par. 83)
	Regarding Claim 19,  Uruno teaches (Figures 1-4)  the primary terminal (a) is configured to connect a primary electrical component (e.g. a source) to the power converter; - the secondary terminal (e) is configured to connect a secondary electrical component (e.g. load) to the power converter; - the common terminal (e) is connected to the primary electrical component and to the secondary electrical component. (For Example; Par. 34 and 43-60)
	Regarding Claim 20,  Uruno teaches (Figures 1-4)  wherein the resonant unit (114-116, 109 and 119)comprises at least one inductor and at least one capacitor (see fig. 1) and the voltage across the at least one primary switching unit (101 or 102) is a voltage across the at least one capacitor (e.g. 109). (For Example; Par. 34 and 43-60)
Claims 8 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al. US 2008/0100273 in view of Masuda et al. US 2019/0267895 and further in view of Sellemond et al. EP 3595155A1.

		Regarding Claim 8,  Uruno teaches (Figures 1-4)  a converter.
	Uruno does not teach wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprise between 20% and 80%
	Sellemond teaches (Figures 6-11) wherein the predetermined ratio of the output secondary voltagor the output primary voltage respectively comprise between 20% and 80% (see Fig. 10).  (For Example; Par. 57-72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Uruno to include s wherein the predetermined ratio of the output secondary voltagor the output primary voltage respectively comprise between 20% and 80%, as taught by Sellemond to EMC problems in the system. 
	Regarding Claim 21-22,    Uruno teaches (Figures 1-4)  a converter.
	Uruno does not teach wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprises between 40% and 60%, wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprises between 45% and 55%
	Sellemond teaches (Figures 6-11) wherein the predetermined ratio of the output secondary voltage or the output primary voltage (Uout Uin) respectively comprises between 40% and 60% (par. 5 and 49 of the description and Fig. 10 it can be half, 0.5), wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprises between 45% and 55%(Fig. 10 it can be half, 0.5). (For Example; Par. 57-72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Uruno to include wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprises between 40% and 60%, wherein the predetermined ratio of the output secondary voltage or the output primary voltage respectively comprises between 45% and 55%, as taught by Sellemond to EMC problems in the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838